Citation Nr: 0431425	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  00-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a left 
hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1953 to September 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the New York, New York, Regional 
Office (RO).


FINDING OF FACT

The veteran's left hand injury in service was acute and 
transitory and a continuing disability was not then present.  
He has not presented competent medical evidence of a nexus 
between the current left hand disability and active military 
service.  


CONCLUSION OF LAW

The veteran is not shown to have a left hand disability, 
which was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In October 1998, the veteran requested service connection for 
residuals of a left hand injury.  A rating action in December 
1998 denied service connection.  The veteran filed a timely 
appeal.  In December 2003, the RO, by letter, informed the 
veteran of the requirements of VCAA.  In supplemental 
statements of the case, dated in March 2004 and May 2004, the 
veteran was provided with the applicable law and regulations 
regarding VCAA.  Thus, VA has complied with the requirements 
of VCAA.

Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi , 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).


Factual Background

Available service medical records show that in October 1954, 
the veteran was treated for a left thumb abrasion.  There 
were no further complaints during the remaining months of 
service.  At separation in September 1955, he specifically 
denied any serious injury, hospitalizations or any complaints 
of a medical nature.  Clinical evaluation of the veteran's 
upper extremities was normal.  

Post-service medical records cover the period from October 
1997 to September 1999.  These record show that in June 1999 
he sought treatment for pain and swelling in the left hand.  
At that time he gave a history of injury during service in 
1954 while trying to hatch two vehicles.  He reported pain 
and swelling in the left thumb for the past 10 years.  
Examination revealed weakness, atrophy of the thenar eminence 
and decreased range of motion.  The initial clinical 
impression was osteoarthritis of the left thumb.  These 
records also include an X-ray of the left hand, which showed 
no evidence of fracture or dislocation.  The osseous and soft 
tissue structures were unremarkable.  The veteran underwent 
an electromyogram (EMG) and nerve conduction studies (NCS) in 
July 1999.  Clinical findings showed a diffuse demyelinating 
process affecting motor and sensory nerves.  Superimposed 
carpal tunnel syndrome could not be ruled out.  There was no 
evidence of radiculopathy.  

The veteran presented testimony at a RO hearing in August 
1999 about the onset of and the severity of his claimed left 
hand disability.  He testified as to the facts surrounding 
the development of his left hand injury in 1954 as well as 
his subsequent treatment.  He testified that he injured his 
left hand while trying to hitch a truck to the carrier.  He 
testified that the jack seat slipped and his hand was caught 
in the jack.  He testified that he did not feel it 
immediately because of the cold weather but was later treated 
by a medic.  The veteran also testified as to his current 
condition.

Analysis

Service medical records fail to reveal any left hand 
complaints other than the single episode of left thumb 
abrasion in October 1954.  The veteran was not diagnosed as 
having any chronic disability.  The injury was apparently 
acute and transitory in nature and resolved with treatment, 
as there are no subsequently dated medical records on file 
reflecting further complaints, evaluation or treatment during 
the remaining 11 months of service.  Moreover, no pertinent 
complaints or findings were recorded at the time of 
separation from service.  As such, the veteran's service 
medical records do not affirmatively establish that a chronic 
left hand disability had its onset during active service.

The earliest recorded medical history places the presence of 
left hand disability in 1999 more than 40 years after his 
discharge from active service in 1955.  This date leaves a 
significant gap between service and the initial confirmation 
of any disability with no clinical support for acute or 
inferred manifestations or continued symptoms.  That is, 
there is no competent evidence of continuing or chronic left 
hand disability in the years following service.  As such, 
chronicity and continuity of symptomatology is not 
established.  38 C.F.R. § 3.303(b) (2004).  

Moreover, no medical expert of record has suggested that the 
veteran's current left hand disability first began during 
military service.  With the exception of the private 
treatment report dated in June 1999, no additional post-
service medical records that discuss the etiology of the 
veteran's left hand disability have been obtained and 
associated with the claims folder.  That particular treatment 
record, in context, is merely the recordation of the history 
as related by the veteran, and does not represent a medical 
conclusion or opinion by the author.  See LeShore v. Brown, 
8 Vet. App. 406 (1995).  Thus, to the extent that this 
clinical record based a finding on a recitation by the 
veteran of his own medical history, the information is not 
probative evidence as to the etiology of the veteran's left 
hand disability.  As the evidence is not probative, it cannot 
form the basis of competent medical evidence of a nexus.  

The Board notes that there was trauma to the left thumb 
during service, but can only conclude that such injury was 
acute and transitory, given that the service medical records 
note no complaints of any of the symptoms that the veteran 
now reports or any description of the type of injury that the 
veteran now details and subsequent post-service medical 
records are negative for complaints, findings or treatment of 
any left hand disability, until 1999.  In making its 
determination, the Board has considered the veteran's 
testimony, which is considered credible insofar as he 
described his current symptoms and beliefs that his left hand 
disorder was incurred in or aggravated by service.  However, 
it has not been indicated that he possesses the requisite 
medical qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski , 
2 Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  Therefore, he 
does not possess the requisite medical knowledge to refute 
the medical conclusion in the evidence of record.  

The Board has also considered the veteran's assertions to the 
effect that his service medical records are incomplete.  
While the service medical records might be incomplete, there 
is adequate evidence of the veteran's state of physical 
health at separation from service.  This evidence does not 
reflect any medical history of complaints, treatment or 
diagnosis of a chronic left hand disorder.  Further, as 
noted, there is no evidence of a left hand disorder in the 
years immediately following service.  The competent evidence 
in this case does not provide a basis for favorable action on 
the veteran's claim.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for left hand injury residuals and that 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107 (West 2002).

ORDER

Entitlement to service connection for residuals of a left 
hand injury is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



